— Judgment unanimously affirmed. Memorandum: County Court’s failure to strike the testimony of the police officer concerning seizure of a handgun did not deprive defendant of a fair trial. Although the complainant did testify about being held at gunpoint by defendant and James Garner, defendant was not charged with possession of a handgun. In any event, in view of the overwhelming evidence of guilt, the error, if any, was harmless (see, People v Crimmins, 36 NY2d 230). We also conclude that, although testimony by several police officers constituted improper bolstering of complainant’s testimony, that error was harmless in light of the overwhelming evidence of guilt (see, People v Johnson, 57 NY2d 969; People v Marks, 182 AD2d 1122; People v Williams, 154 AD2d 935, lv denied 75 NY2d 778).
*1043The other issues raised by defendant either have not been preserved or are without merit (see, People v Gamer, 190 AD2d 994 [decided herewith]; see also, People v Garner, 190 AD2d 1041 [decided herewith]). (Appeal from Judgment of Erie County Court, D’Amico, J. — Sodomy, 1st Degree.) Present— Callahan, J. P., Green, Lawton, Boehm and Doerr, JJ.